ORDER

PER CURIAM.
Upon review of this recently docketed appeal, from the United States District Court for the District of New Jersey in district court case no. 05-5527, we consider whether the appeal should be dismissed as untimely filed.
Tony Colida sued Panasonic Corporation of North America et al. for patent infringement. Colida moved for leave to proceed in forma pauperis and requested that any hearing on the motion be conducted telephonically. The district court denied the request to conduct the hearing telephonieally (although in a later order the district court indicated that it granted the request) and rescheduled the hearing date. On March 30, 2006, Colida appealed that order, appeal 2006-1339, incorrectly stating that the district court had denied his motion for leave to proceed in forma pauperis. We dismissed that previous appeal as premature because there had been no district court ruling on the motion.
The district court denied Colida’s motion for leave to proceed in forma pauperis on April 11, 2006. Colida filed an appeal on May 16, 2006, or 35 days after the entry of the order. Thus, this appeal is untimely. Fed. R. App. P. 4(a)(1)(A) (appeal must be filed within 30 days of the date of entry of the appealed judgment or order).
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed as untimely.
(2) Colida’s motion for leave to proceed in forma pauperis on appeal is denied as moot.
(3) Each side shall bear its own costs.